DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 1-17) with species, romidepsin; and SEQ ID NO: 10 in the reply filed on August 11, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	However, upon reconsideration the species election between the two histone deacetylases (HDACs) inhibitors and CD47 blockade drugs listed as a.-d. set forth in the Requirement mailed June 11, 2021 have been withdrawn, see page 4, section 4; and page 5, section 5, respectively. Although the species requirement between sequence identifying numbers is maintained.






3.	Claims 1-19 and 29 are pending.
	Claims 8 and 18, 19 and 29, drawn to non-elected species and non-elected inventions are withdrawn from examination.
	Claims 20-28 and 30-38 have been cancelled.
	Claims 1-17 and 29 have been amended.
	Claims 1-7 and 9-17 are examined on the merits with species, SEQ ID NO: 10.

Specification
4.	The disclosure is objected to because of the following informality: “CD47+” should be deleted and replaced with the proper acronym, CD47+, see for example page 2, sections 009-0011. The plus sign should be superscript.  Applicants should review the entire disclosure for similar informalities.
Correction is required.
Claim Objections
5.	Claims 1, 5, 6, and 12 are objected to because of the following informalities:  
a.  CD47+ should be deleted and replaced with the proper acronym, CD47+ in claims 1 and 12. The plus sign should be superscript; and 
b.  claim 5 cites “CD47-binding” on line 2, however claim 6 cites “CD47 binding” on line 2.  Applicants should select one citation that is consistent with the Specification.
Correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-7 and 10-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim language reads on a method of treating a subject with CD47+ disease cells comprising administering a combination of a CD47 blockade drug and a histone deacetylase (HDAC) inhibitor. The CD47 blockade drug according to the claims comprises a CD47-binding fragment of human SIRP further comprising the V region of a human SIRP variant 2 and having numerous amino acid substitutions selected from L4V/I, V6I/L, A21V, V27I/L, 131T/S/F, E47V/L, K53R, E54Q, H56P/R, S66T/G, K68R, V92I, F94V/L, V63I, and F103V as listed in claim 10. However, these amino acid substitutions are random given one of ordinary skill in the art does not know what and/or which sequence identifying number would require or have such substitutions.  Accordingly, one of skill in the art cannot ready envisage the identity of the members of the genera.  The written description in this case only sets forth elected species, SEQ ID NO: 10 including preferred form of the IgV, V2 form of human SIRPa that is SEQ ID NO: 2, see page 5, section 0026.  The Specification does note additional CD47 blockade drugs with specific amino acid substitutions in pages 9-11 noting particular sequence identifying numbers, however these species are not listed in the claims and the Specification does submit not all drugs regarded as “…CD47 blockade drugs are not ideal”, see page 11, section 0048.  The broadly termed CD47 blockade drug reads on not only variants, mutants and molecules that share less than 100% sequence identity with SEQ ID NO: 10 disclosed in the Specification, but agents that cannot be limited or excluded encompassed by the broad term.  Applicants are not in possession of all molecules designated as CD47 blockade drugs.
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).
	Applicants are not required to disclose every species encompassed by a genus.  For example as indicated in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court states that “An adequate written description of a DNA...’requires a precise definition, such as by structure, formula, chemical name, or physical properties’, not a mere wish or plan for obtaining the claimed chemical invention”.
Applicants broadly claim a method of treating a subject with CD47 positive cancer cells with a combination of CD47 blockade drug and a HDAC inhibitor.  However, Applicants are not entitled, nor is the specification enabled for the use of all molecules that share that handle or denotation.  As the art provides, as well as Applicants’ Specification not all agents labeled as a CD47 blockade drug will deliver therapeutic efficacy, phagocytosis of just malignant cells and not induce anemia and other unwanted side effects, see Zhang et al. (Front. Immunol. 11(18): 1-15, January 2020). Applicants are only in possession of species, SEQ ID NO: 10 and those species with defined amino acid substitutions within defined sequence identifying numbers evidenced in the Specification.  Applicants are not permitted to claim all the mutated and variant polypeptides that are encompassed by the claim language of the claims, hence not entitled to the wide breadth of the claims at issue.  Structural features that could distinguish the compounds in the genus from others are excluded and missing from the disclosure, as well as features of the SIRPFc fusion. 
Furthermore, with the exception of SEQ ID NO: 10 and those select species defined in the Specification by sequence identifying number, the skilled artisan cannot envision the detailed structure of the encompassed CD47 blockade drugs and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The polypeptide itself is required.  See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
There is insufficient to support the generic claims as provided by 
https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The full breadth of the claims does not meet the written description provision of
35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grosveld et al., US 9,650,441 B2 (effective filing dated September 21, 2016/ IDS reference A4 submitted April 25, 2019).  Grosveld discloses anti-CD47 antibody molecules that are able to block or inhibit the CD47-SIRP interaction, as broadly defined by Applicants’ Specification, these said molecules are CD47 blockade drugs, see paragraph bridging columns 1 and 2.  The anti-CD47 antibody molecule can be provided within a pharmaceutical acceptable carrier as a drug for the treatment of certain cancers, such as those that exhibit CD47 expression, see column 5, lines 58-66; paragraph bridging columns 31 and 32; and columns 33 and 34.  These CD47 blockade drugs can be administered before another treatment commences, as a monotherapy, as well as in combination with an additional therapeutic treatment, such as romidepsin and depsipeptide, see column 36, line 12-column 37, line 25.
The disclosed methods administering the CD47 blockade drugs and histone deacetylase inhibitors, romidepsin and depsipeptide provide for treating both, solid tumors and hematopoietic tumors and metastatic lesions, myelodysplastic syndrome (MDS), acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); Hodgkin’s lymphoma, non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma, multiple myeloma (MM), see column 6, line 57-column 7, line 24; and column 35, lines 16-49.
It is within the Examiner’s purview, given the CD47 blockade drug is able to function in the same manner as claimed, the wherein clauses cited in claims 6, 7 and 10 are also disclosed by the prior art, absent evidence to the contrary.  




Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7, 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uger, WO 2014/094122 A1 (published 26 June 2014/ IDS reference B6 submitted April 25, 2019), and further in view of Wu et al., US 2015/0094518 A1 (published April 2, 2015) and Grosveld et al., US 9,650,441 B2 (effective filing dated September 21, 2016/ IDS reference A4 submitted April 25, 2019).  Uger teaches sequence 26, see page 8, lines 19-27.  This sequence is the same as Applicants’ SEQ ID NO: 10, hence a CD47 blockade drug, see sequence alignment.  The art identifies the sequence as a human SIRP alpha-Fc fusion protein comprising a SIRPalpha component and Fc region having an effector function, see sentence bridging pages 7 and 8. The SIRPalpha fusion may be administered to a subject to treat CD47+ disease cells, such as CD47+ cancer cells, see abstract; and page 10, lines 29-36.  The CD47 blockade drug may be administered alone, as well as in combination with any other agent, see page 13, lines 16 and 17.
CD47+ diseases include hematological cancers or cancers of the blood, “acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); and myelodysplastic syndrome”, as well as “…Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), among others. Myeloma may refer to multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma”, see page 2, lines 22-31; page 12, line 25- page 13, line 15; and page 26, section 5. 
	Uger does not teach the method of treating CD47+ expressing disease cells with administration of said SIRPalphaFc drug, CD47 blockade drug in combination with histone deacetylase (HDAC) inhibitors, depsipeptidee and romidepsin. Nor does Uger teach the method, wherein the CD47 blockade drug was administered to the treated individual prior to the HDAC inhibitor. 
	However, Wu teaches therapeutic agents, anti-CD47 antibody with romidepsin for cancer treatment, see 3, section 0042; page 11, section 0126; and page 16, section 0182.  These therapeutic agents can be administered in combination, see page 10, section 0115.  Moreover, Grosveld also teaches these two therapeutic agents can be administered in combination, as well as the administration of the anti-CD47 antibody blockade drug before the delivery of the second therapeutic agent, see column 36, lines 12-39.  It would have been obvious before the effective filing date to combine SIRP alpha-Fc fusion protein with a HDAC to treat CD47 expressing disease cells because the prior art is replete with this combinatorial treatment modality, see all references in their entireties. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that CD47+ expressing cancers, as well as solid and hematological cancers can be effectively treated with delivery of more than one therapeutic agent often rendering a greater effect, see all three references in their entirety.
RESULT 1 from 10.align150.rag
BBI86207
ID   BBI86207 standard; protein; 347 AA.
XX
AC   BBI86207;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Human SIRP alpha-Fc fusion protein, SEQ ID 26.
XX
KW   Immunoglobulin G4; SIRP alpha; Signal-regulatory protein alpha;
KW   Tyrosine phosphatase substrate 1; cancer; cell proliferation; cytostatic;
KW   fusion protein; growth; heavy chain constant region;
KW   hematological neoplasm; leukemia; protein production; protein therapy;
KW   recombinant protein; solid tumor; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Domain          2..107
FT                   /note= "Human SIRP alpha variant 2 IgV domain"
FT   Region          108..118
FT                   /note= "Linker"
FT   Region          119..347
FT                   /note= "Human IgG4 Fc region"
XX
CC PN   WO2014094122-A1.
XX
CC PD   26-JUN-2014.
XX
CC PF   17-DEC-2013; 2013WO-CA001046.
XX
PR   17-DEC-2012; 2012US-0738008P.
XX
CC PA   (TRIL-) TRILLIUM THERAPEUTICS INC.
XX
CC PI   Uger RA,  Slavova-Petrova PS,  Pang X;
XX
DR   WPI; 2014-M19664/45.
DR   N-PSDB; BBI86209.
XX
CC PT   Use of human signal regulatory protein alpha fusion protein having 
CC PT   negligible complementarity determining agonism and negligible red blood 
CC PT   cell binding, to inhibit the growth or proliferation of disease cell.
XX
CC PS   Claim 11; SEQ ID NO 26; 44pp; English.
XX
CC   The present invention relates to a novel human signal regulatory protein 
CC   alpha (SIRP alpha) fusion protein (BBI86184, BBI86206 or BBI86207) which 
CC   is useful for inhibiting the growth and/or proliferation of a CD47+ 
CC   disease cell, where the disease cell is a cancer cell (preferably a 
CC   hematological cancer cell, a leukemia cell or a solid tumor cell). The 
CC   fusion protein having negligible CD47 agonism and negligible red blood 
CC   cell binding and it comprises a human SIRP alpha variant 2 immunoglobulin
CC   V (IgV) domain (BBI86182 or BBI86203) capable of binding to a human CD47 
CC   and a human IgG1 constant region (Fc) (BBI86183) or its variant (S228P) 
CC   (BBI86205) having an effector function. The invention further provides: 
CC   (1) a pharmaceutical composition comprising a carrier and the fusion 
CC   protein; (2) a DNA construct comprising a nucleotide sequence encoding 
CC   the fusion protein; (3) a host cell comprising the DNA construct of (2); 
CC   and (4) a method for producing the fusion protein by culturing the host 
CC   cell of (3). The fusion protein is useful for treating a cancer in a 
CC   subject. The present sequence is a fusion protein comprising the human 
CC   SIRP alpha variant 2 IgV domain corresponding to amino acids from 32-137 
CC   and a human IgG4 Fc region which is useful for inhibiting the growth 
CC   and/or proliferation of a CD47+ disease cell.
XX
SQ   Sequence 347 AA;

  Query Match             100.0%;  Score 1848;  DB 21;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120

Qy        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180

Qy        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240

Qy        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300

Qy        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347



14.	Claims 1-7, 9 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., US 2019/0091290 A14 (effectively filed April 15, 2016), and further in view of Grosveld et al., US 9,650,441 B2 (effective filing dated September 21, 2016/ IDS reference A4 submitted April 25, 2019).  Lin teaches a method of treating CD47 expressing cells with the administration of an anti-cancer combination therapy including CD47 blockade drug, SIRPaFC with another therapeutic agent, see abstract; page 1, sections 0009, 0010 and 0013. The SIRPaFc drug comprises the IgV domain of the V2 form, see page 2, sections 0024 and 00258.  The anti-cancer combination can treat  acute lymphocytic leukemia (ALL); acute myeloid leukemia (AML); chronic lymphocytic leukemia (CLL); chronic myelogenous leukemia (CML); myeloproliferative disorder/neoplasm (MPDS); myelodysplastic syndrome; Hodgkin’s lymphoma, both indolent and aggressive non-Hodgkin’s lymphoma, Burkitt's lymphoma, and follicular lymphoma (small cell and large cell), as well as multiple myeloma (MM), giant cell myeloma, heavy-chain myeloma, and light chain or Bence-Jones myeloma, see claims 1 and 17-21 spanning pages 36 and 37.
	Lin does not the claimed method, wherein the additional therapeutic agent with the CD47 blockade drug is histone deacetylase (HDAC) inhibitor, depsipeptide or romidepsin and the CD47 blockade drug was delivered before the HDAC inhibitor was administered. 
	However, Grosveld teaches these two therapeutic agents (CD47 blockade drug and HDAC inhibitor) can be administered in combination, as well as the administration of the anti-CD47 antibody blockade drug before the delivery of the second therapeutic agent, see column 36, lines 12-39.  It would have been obvious before the effective filing date to combine SIRP alpha-Fc fusion protein with a HDAC to treat CD47 expressing disease cells because the prior art is replete with this combinatorial treatment modality, see all references in their entireties. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that CD47+ expressing cancers, comprising both, solid and hematological cancers can be effectively treated with delivery of more than one therapeutic agent often rendering a greater effect, see all three references in their entirety.









RESULT 4 from 10.align150.rapbm database. 
US-16-092-168-9
; Sequence 9, Application US/16092168
; Publication No. US20190091290A1
; GENERAL INFORMATION
;  APPLICANT: Trillium Therapeutics Inc
;  TITLE OF INVENTION: MACROPHAGE STIMULATION IN CD47 BLOCKADE THERAPY
;  FILE REFERENCE: 32820/51913A/US
;  CURRENT APPLICATION NUMBER: US/16/092,168
;  CURRENT FILING DATE: 2018-10-08
;  PRIOR APPLICATION NUMBER: US 62/322,934
;  PRIOR FILING DATE: 2016-04-15
;  PRIOR APPLICATION NUMBER: PCT/CA2017/050458
;  PRIOR FILING DATE: 2017-04-13
;  NUMBER OF SEQ ID NOS: 28
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 347
;  TYPE: PRT
;  ORGANISM: Homo Sapiens
US-16-092-168-9

  Query Match             100.0%;  Score 1848;  DB 19;  Length 347;
  Best Local Similarity   100.0%;  
  Matches  347;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EEELQVIQPDKSVSVAAGESAILHCTVTSLIPVGPIQWFRGAGPARELIYNQKEGHFPRV 60

Qy         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TTVSESTKRENMDFSISISNITPADAGTYYCVKFRKGSPDTEFKSGAGTELSVRAKPSES 120

Qy        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KYGPPCPPCPAPEFLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVD 180

Qy        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GVEVHNAKTKPREEQFNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAK 240

Qy        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GQPREPQVYTLPPSQEEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDS 300

Qy        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DGSFFLYSRLTVDKSRWQEGNVFSCSVMHEALHNHYTQKSLSLSLGK 347


Conclusion
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



22 October 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643